Citation Nr: 0707530	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1969, 
to include combat service in Vietnam.

The case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied an application to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss.

Entitlement to service connection for bilateral hearing loss 
was denied in an August 1972 rating decision.  That decision 
was based on a finding that the disability was not diagnosed 
in-service, and the veteran did not present any evidence of 
current hearing loss. That decision is final. 38 U.S.C.A. § 
7105 (West 2002 & Supp 2006).  

In a February 2005 statement of the case, the RO found that 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for a bilateral 
hearing loss.  The RO then denied the claim on the merits. 
The Board, however, is required to independently consider 
whether the veteran has submitted new and material evidence 
warranting the reopening of the claim before considering the 
claim on the merits. Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996). 

In October 2005, the Board remanded the veteran's appeal to 
schedule a video conference hearing.  In January 2006, the 
veteran presented testimony at a video conference hearing 
conducted by the undersigned.


FINDINGS OF FACT

1. By rating decision in August 1972, the RO denied 
entitlement to service connection for a bilateral hearing 
loss disorder. The veteran was notified of the decision but 
did not initiate an appeal from that rating decision.

2. Evidence received since the August 1972 RO decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim; and it raises a reasonable 
possibility of substantiating the claim.

3.  Resolving reasonable doubt in the veteran's favor a 
bilateral hearing loss is the result of in-service incidents.


CONCLUSIONS OF LAW

1. The August 1972 rating decision denying entitlement to 
service connection for a bilateral hearing loss disability is 
final. 38 U.S.C.A. § 7105(West 2002 & Supp 2006); 38 C.F.R. § 
20.1103 (2006).

2. The additional evidence presented since the August 1972 
rating decision is new and material, and the claim of 
entitlement to service connection for a bilateral hearing 
loss is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp 2006); 
38 C.F.R. § 3.156 (2006).

3.  A bilateral hearing loss was incurred in-service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in a May 2005 VA letter, 
amongst other documents considered by the Board, generally 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice addressing the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  The claim was thereafter 
readjudicated in a February 2005 statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating and an effective date for 
the disability on appeal is harmless because the Board has 
determined that the claim is reopened. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development necessary to address 
whether the claim should be reopened, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.

a. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

The appellant contends that his bilateral hearing loss began 
during or is a result of service as a field artillery officer 
and a forward observer.  It is requested that the veteran be 
afforded the benefit of the doubt. 

The veteran's enlistment examination in September 1966 
includes an audiological evaluation showing normal pure tone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10

-10
LEFT
-10
-10
-10

-10

Likewise audiological examinations included in his officer 
candidate examination in October 1966, as well as his May 
1969 separation examination both show normal pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0


At an August 2004 VA audiology examination, the veteran noted 
he had served as an artillery officer, and in 1968, incurred 
ear trauma from 175mm artillery pieces when he was knocked 
backwards by a muzzle blast.  He reportedly was not wearing 
hearing protection at the time and suffered hearing loss and 
ringing of the ears for three days.  He denied experiencing 
any significant history of civilian recreational or 
occupational noise exposure. An audiological evaluation 
showed pure tone thresholds, in decibels, as follows:
 

 
 
 
HERTZ
 
 
Average
 
500
1000
2000
3000
4000
 
RIGHT
0
5
10
60
55
33 dB
LEFT
5
10
5
65
60
35 dB

Speech recognition was 96 percent in each ear.  In a December 
2004 addendum to the audiology examination, the examiner 
noted that the separation examination revealed normal hearing 
suggesting no hearing damage due to noise exposure during 
service.  Sensorineural hearing loss was not progressive and 
did not enjoy delayed onset.  Therefore as the veteran's 
hearing was within normal limits at separation from service, 
the examiner opined that the veteran's current sensorineural 
hearing loss was not related to his military noise exposure.

Since the August 1972 final decision, the veteran has 
submitted medical records in support of his claim to reopen 
which included a December 2001 audiological report by Carey 
W. Pahel, Au.D., F.A.A.A., C.C.C.A., who noted a high 
frequency sensorineural hearing loss from 2000 to 8000 Hz; 
and, a January 2006 letter from Dr. Pahel who noted that the 
audiometric configuration suggested the possibility of a 
noise induced hearing impairment, bilaterally.  The appellant 
also submitted a March 2006 letter from John M. Byers, M.D., 
noting the veteran had a high frequency sensorineural hearing 
loss maximizing in the 4000 Hz range.  Dr. Byers noted that 
this type of hearing loss was typically seen with noise 
induced trauma to the ear.  He opined that, "[g]iven his 
previous noise exposure history this is the most likely cause 
of his hearing loss."

Analysis 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
August 1972 decision in light of the totality of the record.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the rating 
decision in question and finds that the evidence includes, 
for the first time, medical evidence of bilateral 
sensorineural hearing loss, and medical evidence indicating 
that the veteran's current disorder may be due to "his 
previous noise exposure history."  Specifically, the January 
2006 letter opinion from Dr. Pahel, and the March 2006 letter 
opinion from Dr. Byers.  These suggest the possibility of a 
noise induced bilateral hearing impairment. These opinions 
indicate that the veteran's current bilateral hearing loss 
may possibly be due to his military service.

These statements, the credibility of which must be presumed, 
Kutscherousky, provides for the first time medical evidence 
that a current bilateral hearing loss is due to military 
service.  Thus, the Board finds that the additional medical 
evidence is both new and material as defined by regulation, 
and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

b. Service connection for bilateral hearing loss 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  In this case, the 
veteran meets the requirements for impaired hearing for VA 
purposes.

In this case the competent evidence favoring the claim 
consists of the January 2006 letter from Dr. Pahel noting the 
results of a December 2001 audiological examination suggested 
the possibility of a noise induced hearing impairment, 
bilaterally. It also includes a May 2006 letter from Dr. 
Byers who opined that the veteran had a high frequency 
sensorineural hearing loss typically seen with a noise 
induced trauma to the ear.  Dr. Byers further opined that, 
"[g]iven his previous noise exposure history this is the 
most likely cause of his hearing loss."  The evidence 
against the appellant is the August 2004 VA examination and a 
December 2004 addendum opining that as his separation 
examination revealed normal hearing, thus suggesting no 
hearing damage due to noise exposure in service, the 
veteran's current sensorineural hearing loss was not related 
to his military noise exposure.

In this regard, while it is true that the separation 
examination appears to indicate a normal examination was 
performed at separation from service, the veteran does not 
recall having an examination performed at that time.  The 
facts remain that the veteran was a field artillery officer 
and served in combat in Viet Nam as a forward observer.  
Assignment to such duties by definition involved extensive 
exposure to noise.  In addition the veteran was wounded in 
action and received the Purple Heart.   As such, the Board 
finds that this veteran was exposed to military noise 
consistent with his service in combat with artillery units.  
Accordingly, the January 2006 and May 2006 letters from Drs. 
Pahel and Byers, when considered in light of the veteran's 
combat service, is sufficient to warrant an award of service 
connection, and outweigh the December 2005 VA examination 
addendum.  38 U.S.C.A. § 1154 (West 2002).

Therefore, resolving reasonable doubt in the veteran's favor, 
the Board concludes that bilateral hearing loss was incurred 
in service.  Service connection for a hearing loss is 
granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral hearing 
loss disorder is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


